DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. 2015/0301390).

Regarding claim 1, Kim discloses a liquid crystal panel (Fig. 6; page 2, para [0043]) comprising:
	a first substrate (120, Fig. 6; page 3, para [0065]);

	a driving circuit (combination of: 150 and 151, Fig. 6; page 3, para [0068]) connected to the second substrate (110, Fig. 6); and
	a masking tape (170, Fig. 6; page 4, para [0089]) configured to integrally surround edges of the first substrate and the second substrate (masking tape 170 surrounds lateral edges of the first substrate 120 and the second substrate 110, Fig. 6).

Regarding claim 2, Kim discloses a liquid crystal panel with all the limitations above and further discloses wherein the masking tape (170, Fig. 6) is in a form of a rectangular band having a hollow therein (170 is in a form of a rectangular band having a hollow therein, Fig. 6).

Regarding claim 3, Kim discloses a liquid crystal panel with all the limitations above and further discloses wherein the masking tape (170, Fig. 6) is installed to surround an end portion of the driving circuit (combination of: 150 and 151, Fig. 6) connected to the second substrate (110, Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2015/0301390) in view of Futaboshi et al. (JP 2000-112399).

Regarding claim 4, Kim discloses a method of etching a liquid crystal panel (Fig. 6; page 2, para [0043]; page 3, para [0062]) comprising:
a first substrate (120, Fig. 6; page 3, para [0065]) and a second substrate (110, Fig. 6; page 3, para [0065]);

	etching the first substrate (120, Fig. 6) and the second substrate (110, Fig. 6) using an etching solution (pages 4-5 , para [0102, 0106-0107]);
	removing the encapsulation member (170, Fig. 6; page 5, para [0107]).

Kim does not expressly disclose installing a masking tape on entire surfaces of the first substrate (120, Fig. 6) and the second substrate (110, Fig. 6); removing an inner side of the masking tape facing etched regions of the first substrate (120, Fig. 6) and the second substrate (110, Fig. 6); and removing an edge of the masking tape.  However, Futaboshi discloses a method of etching a display panel (Fig. 1; page 7, para [0030]; page 10, para [0045]) comprising the steps of installing a masking tape (15, Fig. 1; page 10, para [0045]) on entire surfaces a first substrate (16, Fig. 1; page 10, para [0044]) and a second substrate (18, Fig. 1; page 10, para [0044]); removing an inner side of the masking tape (such as removing inner upper left side surface of the masking tape 15, Fig. 1b; page 11, para [0048]); and removing an edge of the masking tape (such as removing a right upper edge portion of the masking tape 15, Fig. 1b) in order to improve the efficiency and lower the cost of performing an etching process on a display panel (page 9, para [0038]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the method of etching a liquid crystal 

Regarding claim 5, Kim as modified by Futaboshi discloses a method of etching a liquid crystal panel with all the limitations above and further discloses wherein in the installing of the masking tape (Futaboshi: 15, Fig. 1a), the masking tape (Futaboshi: 15, Fig. 1a) is adhered and fixed to each of the first substrate (Kim: 120, Fig. 6; Futaboshi: 16, Fig. 1) and the second substrate (Kim: 110, Fig. 6; Futaboshi: 18, Fig. 1) and formed of a single film (Futaboshi: masking tape 15 formed of a single film, Fig. 1a).

Regarding claim 6, Kim as modified by Futaboshi disclose a method of etching a liquid crystal panel with all the limitations above and further discloses wherein in the installing of the masking tape (Futaboshi: 15, Fig. 1a), an area of the masking tape (Kim: such as area of the 

Regarding claim 7, Kim as modified by Futaboshi disclose a method of etching a liquid crystal panel with all the limitations above but does not expressly disclose wherein in the installing of the masking tape (Futaboshi: 15, Fig. 1a), the masking tape is installed to surround an end portion of the driving circuit (Kim: combination of: 150 and 151, Fig. 6) connected to the second substrate (Kim: 110, Fig. 6).  However, Futaboshi discloses installing a masking tape (15, Fig. 1; page 10, para [0045]) on entire surfaces a first substrate (16, Fig. 1; page 10, para [0044]) and a second substrate (18, Fig. 1; page 10, para [0044]) in order to protect the display panel (page 10, para [0045]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the step of installing the masking tape (Futaboshi: 15, Fig. 1a) of Kim as modified by Futaboshi to include having the masking tape installed to surround an end portion of the driving circuit (Kim: combination of: 150 and 151, Fig. 6) connected to the second substrate (Kim: 110, Fig. 6) in order to obtain the benefits of further protecting the driving circuit and the display panel (Kim: Fig. 6) during the etching process as taught by Futaboshi (page 10, para [0045]).

Regarding claim 8, Kim as modified by Futaboshi discloses a method of etching a liquid crystal panel with all the limitations above and further discloses wherein the removing of the inner 

Kim as modified by Futaboshi does not expressly disclose that the step of cutting the inner side of the masking tape (Futaboshi: Fig. 1b; page 11, para [0050]) is completed using a laser or a knife for removing a film.  However, official notice is taken that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a laser or a knife for removing a film can be used in cutting a masking tape.  Furthermore, Futaboshi discloses that the cutting process of the masking tape (Futaboshi: 15, Fig. 1) can be done with an industrial robot or the like that controls a cutter or the like for cutting the masking tape (Futaboshi: 15, Fig. 1; page 11, para [0050]).  Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the industrial robot or cutter of Futaboshi (Futaboshi: page 11, para [0050]) with a laser or a knife for removing a film in order to obtain the benefits of cutting the masking tape (Futaboshi: 15, Fig. 1) with higher accuracy as taught by Futaboshi (page 11, para [0050]).

Regarding claim 9, Kim as modified by Futaboshi discloses a method of etching a liquid crystal panel with all the limitations above and further discloses wherein in the removing of the inner 

Regarding claim 10, Kim as modified by Futaboshi discloses a method of etching a liquid crystal panel with all the limitations above and further discloses wherein the removing of the edge of the masking tape (Futaboshi: such as removing a right upper edge portion of the masking tape 15, Fig. 1b) includes cutting the masking tape protruding outward from the first substrate and the second substrate (Futaboshi: since the masking tape 15 protruding outward from the upper surface of the first substrate 16 and the second substrate 18 is cut, Fig. 1; page 11, para [0048-0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871